Fax from    :                                                         11-19-IS 16:B6       Pg:



      RECEIVED
                       DEPARTMENT OF VETERANS AFFAIRS
       NOV 1 9 2015
     COURT OF APPEALS               ^^JkS^m
  SECOND DISTRICT OF TEXAS            7 fiSST                               Pli en
    DEBRASP.SAK.CLERK                ^— NORTH COURTOFAPPEALS
                                     WrKrEKAS SEC0N°NOVlyir"r""T r TXAS
                                                           1 9 2015
                                     HEALTH CARE SYSTEM                 ' UV ' * cm
                                                                  DEBRA fi»i io/^rx, CLERK

                              Fort Worth Outpatieat Clinic
                                   2201 SE Loop 820
                             Medical Administration Service
                                 FT. Worth, Texas 76119
                                  Office (817)
                                     Fax (817)
                                             Date:



    To: (W^ £W* ^^ "^^fe
    *•-' 44ottii, A--Warm **-#"-«**Fax from                                                                              11-19-15 16:87      Pg:



                                                     J. WARREN ST. JOHN
                                                ATTORNEY AND COUNSELOR AT LAW
KIMBERLY T. ST. JOHN                                      2020 euftNETT PLAZA                          MANSFIELD OFFICE
   2F??.!t^3TT                                        *°1 CHeRHV STREET UNIT fc©. 6                      (817) 453-2223
  '"Legal""""
  MELANIEH.TEu.
                ""
           Assistant                               FORT WORTH. TEXAS 76102-6883                         U«4 lit
                                                                (517)336-1436                           ** w *   ir»
                                                              FAX (617) 338-1429                        i>4_T L) | fi;
                                                         E-Mail: JwiawyarflaolcoiTi                                 >^W



             NOV 19 20f5
   *-«COURTOFAPPPii/ c
   SECOND DfSTR/CT OF TEXAS                             0ctober 30' 2015
       OeBRASPfSAK, CLERK
        Ki« CMRRR: 91 7108 2133 39313032 3679
        Ms. Hattie Harris
        108 Magnolia Street, #26
        Mansfield, Texas 76063

                       Re:    The State of Texas v. Hattie Arnetta Harris
                             Cause No, 02-15-002 J2-CR

        Dear Ms. Harris:


               I have completed my review of the record in your case and have concluded that you do
        not have any arguable grounds to advanceyour appeal.

                   I have filed an Anders Brief with the Court of Appeals and hove filed a Motion to
        Withdraw as your attorney based on the Anders Case, which I have enclosed.

                   You may, if you wish, attempt to advanceyour appeal Pro Se to the Court of Appeals.
        The address to the Court of Appeals is as follows;

                             Ms. Debra Spisak, Clerk
                             Court of Appeals
                             Second District of Texas
                             Tim Curry Criminal Justice Center
                             401 W. Belknap, Suite 9000
                             Fort Worth, Texas 76196

                   You have access to yourrecord through the Criminal District Clerk's office. You may
       request your record by contacting the clerk's office at the following address:

                             Tarrant County District Clerk
                             3 96,h Judicial District Court
                             Tim Curry Criminal Justice Center
                             401 W. Belknap
                             Fort Worth, Texas 76196

                   In the event the Court of Appeals affirms the conviction, you have the right to file a Pro


                                             S$/tMv*i&u& em- c/e&a& d&sice- 4836
Fax From                                                                  11-19-15 16=87       Pg:




     Se Petition for Discretionary Review (PDR), You will have thirty (30)days from the datethe
     court affirms theconviction to file a (PDR), if you so desire. Simply put, a PDR is a Petition
     filed with the Texas Court of Criminal Appeals in Austin. Texas, which asks the Court to review
     the decision ofthe Second Court of Appeals. The addres:; to file your PDR is as follows:

                   Mr. Abel Acosta, Clerk
                   Court of Criminal Appeals
                   P. O. Box 12308
                   Capitol Station
                   Austin, Texas 78711




                                                 Sincerely,



                                                J. Warren St. John

    JWSimht
    Enclosures


    cc:    Court of Appeals
           Second District of Texas
Fax fron                                                              11-19-15 16:07    Pg:   4

    RECEIVED
     NOV 1 9 2015
     rnuRT OF APPEALS              IN THE COURT OF APPEALS
 SECOND DISTRICT OF TEXAS     FOR THE SECOND DISTRICT OF TEXAS
    OEBRA SPISAK, CLERK               FORT WORTH, TEXAS
     HATTIE ARNETTA HARRIS,
                                             §
                            Appellant        §
                                             §
    VS.                                     §      NO. 02-15-00212-CR
    THE STATE OF TEXAS,                     §

                        Appellee            §

                       APPELLANT'S MOTION FOR PRO SE ACCESS
                                  TO THE APPELLATE RECORD

    TO THE HONORABLE JUDGE OF SAID COURT:

           This Motion for Pro Se Access to the Appellate Record is brought by HATTIE
    ARNETTA HARRIS, the Appellant in the above-styled and numbered cause, and who

    hereby requests to have access to the Appellate Record.

           WHEREFORE, PREMISES CONSIDERED, Appellant lespectfully requests the
    Court grant this Motion and that Appellant be allowed access to the Appellate Record.


                                            Respectfully submitted,



                                                 t2^t                           •r\

                                           HATTIE ARNEff/THARRIS, Pro Se
Fax frow                                                          11-19-15 16:07     Pg:




                                CERTIFICATE OF SERVICE


          Ihereby certify thata true andcorrect copy ofthe above and foregoing Motion was
    mailed to the office of Ms. Debra A. Windsor, Assistant District Attorney, Tim Curry
    Criminal Justice Center, 401 W. Belknap Street, Fort Worth, Texas 76196 on this
     / 2s     day of /Vo VtrYlb LiT       . 2015.


                                           HATTIE ftRftETTA HARRIS, Pro Se
Fax from                                                              11-19-15 16:07      Pg: 6




                                    IN THE COURT OF APPEALS
                           FOR THE SECOND DISTRICT OF TEXAS
                                  FORT WORTH, TEXAS

    HATTIE ARNETTA HARRIS,                     §

                         Appellant             §
                                               §
    VS.                                        §     NO 02-15-4)0212-CR

    THE STATE OF TEXAS,                       §
                                              §
                         Appellee             §

                                              ORDER


           On this the /c%      day of /\lC>VrmA>C